Citation Nr: 0602842	
Decision Date: 02/01/06    Archive Date: 02/15/06	

DOCKET NO.  05-07 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma





THE ISSUE

Entitlement to service connection for burn scars of the left 
breast.  
















INTRODUCTION

The veteran had active service from May 1985 to August 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  VA has provided all required notice and has obtained all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  

2.  The veteran does not have burn scars of her left breast 
that may be attributable to her active service.  


CONCLUSION OF LAW

Burn scars of the left breast were not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5125 (West 
2002).  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, upon receipt of a 
complete or a substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue decided herein.  

In the present case, a May 2004 letter, as well as a February 
2005 statement of the case and a July 2005 supplemental 
statement of the case informed the veteran of the 
requirements needed to establish service connection for burn 
scars of her left breast.  In addition, the May 2004 letter, 
as well as a subsequent March 2005 letter, explained that VA 
would make reasonable efforts to help the veteran get 
evidence such as medical records, employment records, etc, 
but that she was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Both of these letters also notified the veteran of her 
opportunity to submit any pertinent evidence in her 
possession.  Additional letters sent to the appellant later 
in May 2004, July 2004, and September 2004 informed her of 
the RO's attempt to obtain any additional service medical 
records as well as other possible sources of evidence of her 
purported in-service burn.  

Moreover, the Board finds that the VA has satisfied the 
strictures of the holding in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), by providing a VCAA notice to the 
claimant in May 2004, prior to the initial unfavorable 
decision on the claim for VA benefits in October 2004.  Based 
on this record, the Board finds that VA's duty to notify has 
been satisfied.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In the present 
case, the veteran has consistently asserted that she has 
received pertinent in-service treatment.  Based on the 
information provided by the veteran, the RO has made multiple 
attempts to obtain any additional service medical records.  
All available service records have been procured and 
associated with the veteran's claims folder.  The veteran has 
not cited to, or referenced, any relevant post-service 
medical records.  In fact, in a May 2004 statement, the 
veteran specifically stated that she had no medical records 
in her possession and requested that the RO "[g]o ahead and 
process . . . [her] claim."  

The Board acknowledges that the veteran has not been accorded 
a pertinent VA examination.  However, as the Board will 
discuss in the following decision, available service medical 
records are entirely negative for any notation of complaint 
or finding of burn-type injury to the veteran's left breast 
despite her contention that she suffered two separate burns 
to the left breast as a result of being struck by hot shell 
casings while firing an M16 during service.  Further, the 
claims folder contains no post-service medical records 
reflecting findings of burn scars to the veteran's left 
breast.  The duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See Charles v. Principi, 16 
Vet. App. 370 (2002) & 38 USCA 5103A(a)(2).  The Board 
concludes, therefore, that a remand to accord the veteran a 
relevant VA examination is not necessary.  

Accordingly, the Board finds that VA has fulfilled its duty 
to assist.  The veteran has been given ample opportunity to 
present evidence and argument in support of her claim.  No 
further development action is necessary with respect to the 
claim adjudicated in this decision.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of an inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

The evidence before the Board is clearly not favorable to the 
veteran.  The service medical records are entirely negative 
for any indication or finding of a burn-type injury to the 
veteran's left breast despite her contentions.  Furthermore, 
there is absolutely no post service clinical indication of 
residual left breast scarring attributable to a burn which 
purportedly occurred during service.  In the present case, 
the only favorable evidence for the veteran is her own 
assertions that the injury occurred in service and that she 
suffers from resulting disability therefrom.  

Based on this evidence, the Board finds that all of the 
elements necessary to warrant service connection on a direct 
basis under Hickson have not been shown.  There is no medical 
evidence of current disability or of a nexus between the 
claimed inservice injury and the asserted current disability.  

Under such circumstances, it is manifestly clear that the 
preponderance of the evidence is against the veteran's claim 
for service connection for burn scars of her left breast.  
Therefore, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  






ORDER

Entitlement to service connection for burn scars of the left 
breast is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


